DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered, but are not persuasive. The new ground of rejection cites Hirata US 2018/0107084 as teaching the amended claim limitations in claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2016/0120005 in view of Hirata US 2018/0107084.
Regarding claim 1, Wu discloses a display panel having a display region (AA) and a peripheral region (B), in at least figs.2B, 3, 12-13C, 15, 16B, 18 and 19, comprising: a plurality of pixel units (23a and 23b), comprising: 
at least one inner pixel unit (23a) disposed in the display region, and the inner pixel unit comprising at least one inner sub-pixel unit (231,232 or 233, see at least figs.18, 12 and 13A); and 
at least one first peripheral pixel unit (23b) disposed in both the display region and the peripheral region (see at least figs.18 and 12), and 
the first peripheral pixel unit comprising at least one first peripheral sub-pixel unit (234,235 or 236, see at least figs.18, 12, 13B, 13C and 19); and 
a shielding layer (221 and 222, para.49), at least a part of the shielding layer being disposed in the peripheral region (see figs.18 and 12), and the at least a part of the shielding layer partially overlapping the first peripheral pixel unit (see figs.18, 12 and 2B); 
wherein a shape of the display region is non-rectangular (see fig.18 and 12), and a structure of the first peripheral pixel unit (see figs.13B, 13C and 19) is different from a structure of the inner pixel unit (see figs.13A and 18), and
wherein each of the inner sub-pixel unit and the first peripheral sub-pixel unit comprises a first electrode (the common electrode, para.53 discloses it can be an FFS display panel which means an insulating layer is formed between a pixel electrode and a common electrode), a liquid crystal layer (5) and a second electrode (121 or 122) 
Wu does not explicitly disclose a width of a shortest side of the slit of the inner sub-pixel unit is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit.
Hirata discloses a display panel, in at least figs.1, 3, 4, 7 and 8, a width of a shortest side of the slit of the inner sub-pixel unit (3) is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit (41 or 42)(see figs.3,7 and 8, para.61 and 66 discloses in an FFS display panel, the positions of the pixel electrode and the common electrode are interchangeable) for the purpose of having equivalent capacitance between inner sub-pixel unit and the first peripheral sub-pixel unit and suppressing the display abnormality in the peripheral portion of the display region (para.62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a width of a shortest side of the slit of the inner sub-pixel unit is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit as taught by Hirata in the display panel of Wu for the purpose of having equivalent capacitance between inner sub-pixel unit and the first peripheral sub-pixel unit and suppressing the display abnormality in the peripheral portion of the display region.
Regarding claim 2, Wu discloses the shielding layer comprises at least one peripheral opening (see figs.18 and 19), the peripheral opening overlaps the first peripheral sub-pixel unit corresponding to the peripheral opening (see figs.18 and 19), 
Regarding claim 3, Wu discloses the first peripheral pixel unit comprises a plurality of first peripheral sub-pixel units (234,235 and 236, see at least figs.18 and 19), and an overlapping area of one of the first peripheral sub-pixel units of the first peripheral pixel unit and the shielding layer is greater than an overlapping area of another of the first peripheral sub-pixel units of the first peripheral pixel unit and the shielding layer (see figs.18 and 19). 
Regarding claim 4, Wu discloses the first peripheral pixel unit comprises a plurality of first peripheral sub-pixel units (234,235 and 236, see at least figs.12 and 13B), and the inner pixel unit comprises a plurality of inner sub-pixel units (231,232 and 233, see at least figs.12 and 13A), wherein structures of the first peripheral sub-pixel units of the first peripheral pixel unit are identical to each other (see figs.13B and 13C), structures of the inner sub-pixel units of the inner pixel unit are identical to each other (see fig.13A), and the structure of each of the first peripheral sub-pixel units is different from the structure of each of the inner sub-pixel units (see figs.13A-13C). 
Regarding claim 5, Wu discloses a plurality of color filter blocks (250), wherein each of the inner sub-pixel units is overlapped with a corresponding one (251) of the color filter blocks, and one of the first peripheral sub-pixel units is overlapped with a corresponding one (252) of the color filter blocks (para.50 and fig.12). 

Regarding claim 9, Wu discloses a display panel having a display region (AA) and a peripheral region (B), in at least figs.2B, 3, 12-13C, 15, 16B, 18 and 19, comprising: a plurality of pixels (see figs.2B, 12 and 18), comprising: 
at least one first peripheral pixel disposed in both the display region and the peripheral region (see figs.12 and 18), wherein the first peripheral pixel comprises a first peripheral pixel unit (23b) and a first shielding block (221 and 222 within 23b), the first peripheral pixel unit comprises at least one first peripheral sub-pixel unit (234,235 or 236, see at least figs.18, 12, 13B,13C and 19), the first shielding block comprises at least one first sub-shielding block (see figs.13B, 13C and 19), and 
the first peripheral sub-pixel unit at least partially overlaps the first sub-shielding block corresponding to the first peripheral sub-pixel unit (see figs.12,13B 13C,18,19 and 2B); and 
           at least one inner pixel disposed in the display region, wherein the inner pixel comprises an inner pixel unit (23a) and a second shielding block (222 within 23a), the inner pixel unit comprises at least one inner sub-pixel unit (231,232 or 233, see at least figs.18, 12 and 13A), the second shielding block comprises a second sub-shielding block (see fig.13A), and the inner sub-pixel unit partially overlap the second sub-shielding block (see figs.13A and 2B); wherein a shape of the display region is non-rectangular (see figs.12 and 18), and a structure of the first peripheral pixel unit (see figs.13B, 13C and 19) is different from a structure of the inner pixel unit (see figs.13A and 18), and
wherein each of the inner sub-pixel unit and the first peripheral sub-pixel unit comprises a first electrode (the common electrode, para.53 discloses it can be an FFS 
Wu does not explicitly disclose a width of a shortest side of the slit of the inner sub-pixel unit is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit.
Hirata discloses a display panel, in at least figs.1, 3, 4, 7 and 8, a width of a shortest side of the slit of the inner sub-pixel unit (3) is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit (41 or 42)(see figs.3,7 and 8, para.61 and 66 discloses in an FFS display panel, the positions of the pixel electrode and the common electrode are interchangeable) for the purpose of having equivalent capacitance between inner sub-pixel unit and the first peripheral sub-pixel unit and suppressing the display abnormality in the peripheral portion of the display region (para.62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a width of a shortest side of the slit of the inner sub-pixel unit is greater than a width of a shortest side of the slit of the first peripheral sub-pixel unit as taught by Hirata in the display panel of Wu for the purpose of having equivalent capacitance between inner sub-pixel unit and the first peripheral sub-pixel unit and suppressing the display abnormality in the peripheral portion of the display region.

Regarding claim 10, Wu discloses the first shielding block comprises at least one peripheral opening (see figs.18 and 19), the peripheral opening overlaps the first peripheral sub-pixel unit corresponding to the peripheral opening (see figs.18 and 19), wherein the peripheral opening has an inclined edge (see figs.18 and 19), and the inclined edge is not parallel to sides of the first peripheral sub-pixel unit (see figs.18 and 19). 
Regarding claim 11, Wu discloses the first shielding block comprises a plurality of first sub-shielding blocks (see figs.18 and 19), and areas of at least two of the first sub-shielding blocks are different from each other (see fig.19). 
Regarding claim 12, Wu discloses the first peripheral pixel unit comprises a plurality of first peripheral sub-pixel units (234,235 and 236, see at least figs.12 and 13B), and the inner pixel unit comprises a plurality of inner sub-pixel units (231,232 and 233, see at least figs.12 and 13A), wherein structures of the first peripheral sub-pixel units of the first peripheral pixel unit are identical to each other (see figs.13B and 13C), structures of the inner sub-pixel units of the inner pixel unit are identical to each other (see fig.13A), and the structure of each of the first peripheral sub-pixel units is different from the structure of each of the inner sub-pixel units (see figs.13A-13C). 
Regarding claim 13, Wu discloses the pixels further comprise a plurality of color filter blocks (250), each of the inner sub-pixel units is overlapped with a corresponding one (251) of the color filter blocks, and one of the first peripheral sub-pixel units is overlapped with a corresponding one (252) of the color filter blocks (para.50 and fig.12). 
Regarding claim 17, Wu discloses one of the first electrode and the second electrode is a pixel electrode, and the other of the first electrode and the second electrode is a common electrode (para.53).
Regarding claim 18, Wu discloses one of the first electrode and the second electrode is a pixel electrode, and the other of the first 25 electrode and the second electrode is a common electrode (para.53).


















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ogadawara US 20100214195 (fig.5-19), Youhei US 2019/0140026 (figs.1-13) and Nakamura US 2018/0149932 (figs.1-7, 15, 16, 18-22) can be a primary reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/           Primary Examiner, Art Unit 2871